At the last term of this Court, being the first term of this Court after the trial below, the appellant docketed the record proper and *Page 49 
applied for a certiorari as the case had not been settled by the judge.Pittman v. Kimberly, 92 N.C. 562. By consent the motion was continued to this term. It appears that the case and countercase were served in time and that the appellant immediately applied to the judge to settle the case. The appellant would be entitled to his certiorari, but as the trial judge (his Honor Judge Graves) has since died, the Court must order a new trial. S. v.Parks, 107 N.C. 821.
New trial.
(72)